DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 9/23/21, Applicant, on 3/14/22, amended claims 1, 13, and 19. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The objections to the drawings have been withdrawn in light of Applicant’s amendments to the drawings and specification.
The objections to the specification have been withdrawn in light of Applicant’s amendments to the specification.
Revised 35 USC 101 rejections regarding abstract ideas are applied in light of Applicant’s amendments and explanations.
New 35 USC 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 13-20 are directed towards a process, and claims 1-12 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “obtaining input data comprising forecasting data and reserve duty pattern parameters,” “iteratively generating additional coverage rate columns for a reserve-demand coverage rate (RDCR) matrix until a stop criterion is satisfied, each iteration comprising:,” “determining, for a set of coverage rate columns within the RDCR matrix, a shadow value indicating a marginal value of an incremental change in reserve­demand coverage of a plurality of airline trips, the set of coverage rate columns selected for the iteration,” “determining, based on the input data, a plurality of possible reserve duty patterns to cover the plurality of airline trips,” “determining an improvement value for each of the possible reserve duty patterns, where each improvement value is determined based on the shadow value and a trial coverage rate associated with each possible reserve duty pattern, wherein each trial coverage rate is a floating point value representing an availability of a respective reserve duty pattern to cover a respective airline trip and at least one trial coverage rate is a non- integer value,” “identifying a particular reserve duty pattern from among the possible reserve duty patterns with a respective improvement value that is a highest among all the improvement values of the possible reserve duty patterns,” “determining whether the respective improvement value satisfies the stop criterion,” “if the improvement value of the particular reserve duty pattern does not satisfies the stop criterion: generating a new coverage rate column from the trial coverage rate associated with the particular reserve duty pattern,” “appending the new coverage rate column to RDCR matrix as an additional coverage rate column,” “if the improvement value of the particular reserve duty pattern does satisfy the stop criterion, ceasing the iteratively generating additional coverage rate columns,” and “generating, based on the RDCR matrix, a final set of reserve duty patterns,” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “An airline reserve scheduling system comprising: one or more processors; one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that, when executed, perform operations comprising,” (computer processor and memory with computer instructions). Additionally, independent claims 13 and 19 recite further additional elements: “A computer implemented method comprising:” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0097]-[0107]). The recited computer elements and functions that are applied to the abstract idea in the claims are “An airline reserve scheduling system comprising: one or more processors; one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that, when executed, perform operations comprising,” (computer processor and memory with computer instructions). Additionally, independent claims 13 and 19 recite further additional elements: “A computer implemented method comprising:” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claim 13 recites a method that contains substantially similar subject matter as claim 1 and is rejected for the same reasons put forth above in regard to claim 1.
Claims 2-12, 14-18, and 20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-12, 14-18, and 20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-12, 14-18, and 20 do not recite further additional elements.
Regarding claims 1-12, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0097]-[0107]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0257900 to Jacobs et al. (hereafter referred to as Jacobs) in view of U.S. Patent Application Publication Number 2018/0101802 to Fox et al. (hereafter referred to as Fox) and in further view of U.S. Patent Application Publication Number 2006/0155593 to Kasper et al. (hereafter referred to as Kasper).
As per 1, Jacobs teaches:
An airline reserve scheduling system comprising: one or more processors; one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that, when executed, perform operations comprising (Paragraph Number [0040] teaches crew planning system 115 may further include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor; a plurality of databases, and/or the like).
obtaining input data comprising forecasting data and reserve duty pattern parameters (Paragraph Number [0049] teaches CDR 150 is a data repository that may be configured to store a wide variety of comprehensive data for crew planning system 115.  While depicted as a single logical entity in FIG. 1, those of skill in the art will appreciate that CDR 150 may, in various embodiments, consist of multiple physical and/or logical data sources.  In various embodiments, CDR 150 stores operational data, schedules, resource data, asset data, inventory data, personnel information, routes and route plans, station (e.g., airports or other terminals) data, operational alert data, weather information, passenger data, reservation data, cost data, optimization results, booking class data, forecasts, historical data, verification data authentication data, demographic data, legal data, regulatory data, transaction data, security profiles, access rules, content analysis rules, audit records, predefined rules, process definitions, financial data, and the like).
determining, for a set of coverage rate columns within the RDCR matrix, a shadow value indicating a marginal value of an incremental change in reserve­demand coverage of a plurality of airline trips, the set of coverage rate columns selected for the iteration (Paragraph Number [0059] teaches reserve forecasting module 145 is configured to determine a minimum number of reserves needed to cover the expected reserve demand throughout the crew month, at a minimal acceptable risk set by a user.  Stated differently, reserve forecasting module 145 may be configured to provide an answer to the question, "For each day, how many reserve crew are needed in order to provide a desired level of certainty that reserve crew demand will not exceed reserve crew supply?" Paragraph Number [0062] teaches reserve forecasting module 145 incorporates other objective functions, and/or capabilities, for example approaches for maximizing utilization of reserve crews needed to cover the expected open time in a schedule. Paragraph Number [0080] teaches in reserve forecasting module 145 Equation 2b represents a modification of Equation 2 to incorporate a cost, C'.sub.t, of not having enough reserve crews to cover the schedule when line holders cannot meet their obligated bidlines.  A suitable method may be applied for estimating or calibrating a value for the cost parameter C'.sub.t.  One exemplary method utilizes an ad-hoc heuristic to estimate a general penalty value for C'.sub.t; such an approach uses the same unit penalty for all incremental values of risk (1-.alpha..sub.t)).
determining, based on the input data, a plurality of possible reserve duty patterns to cover the plurality of airline trips (Paragraph Number [0080] teaches in reserve forecasting module 145 Equation 2b represents a modification of Equation 2 to incorporate a cost, C'.sub.t, of not having enough reserve crews to cover the schedule when line holders cannot meet their obligated bidlines.  A suitable method may be applied for estimating or calibrating a value for the cost parameter C'.sub.t.  One exemplary method utilizes an ad-hoc heuristic to estimate a general penalty value for C'.sub.t; such an approach uses the same unit penalty for all incremental values of risk (1-.alpha..sub.t). Paragraph Number [0083] teaches output of reserve forecasting module 145 (for example, solutions for the models described by Equations 1-3 or Equations 1, 2b, 5a and 6) enables crew planning groups to determine reserve staffing needs.  Using reserve forecasting module 145, crew planners obtain access to information that more accurately represents reality, at least in part by incorporating the probabilistic nature of line-holder disruptions, sick calls, and no shows that define reserve demand on a daily basis.  In addition, reserve forecasting module 145 allows crew planners or other decision makers to evaluate the tradeoffs that exist between reserve crews levels and the likelihood of flight cancellations due to crew shortfalls).
determining an improvement value for each of the possible reserve duty patterns, where each improvement value is determined based on the shadow value and a trial coverage rate associated with each possible reserve duty pattern (Paragraph Number [0080] teaches in reserve forecasting module 145 Equation 2b represents a modification of Equation 2 to incorporate a cost, C'.sub.t, of not having enough reserve crews to cover the schedule when line holders cannot meet their obligated bidlines.  A suitable method may be applied for estimating or calibrating a value for the cost parameter C'.sub.t.  One exemplary method utilizes an ad-hoc heuristic to estimate a general penalty value for C'.sub.t; such an approach uses the same unit penalty for all incremental values of risk (1-.alpha..sub.t). Paragraph Number [0115] teaches crew planning system 115 utilizes reserve forecasting module 145 and optimization module 147 to formulate and determine the number of reserve crews needed to cover the schedule at a particular level of risk.  Additionally, crew planning system 115 may be configured to implement and/or facilitate a feedback loop.  In this manner, crew planning system 115 allows a user 105, for example a crew planner, to refine risk levels and adjust a solution as desired, for example in order to better match transitions between boarding months, special events, holidays, and so forth).
identifying a particular reserve duty pattern from among the possible reserve duty patterns with a respective improvement value that is a highest among all the improvement values of the possible reserve duty patterns (Paragraph Number [0116] teaches via use of crew planning system 115, modification of risk levels for a particular day in a forecast period (for example, accepting a higher level of risk for that day) may be utilized to modify risk levels for a different day in a forecast period (for example, creating a lower level of risk for that day), all without incurring additional reserve expenses (i.e., with a fixed number of reserve resources). Paragraph Number [0117] teaches crew planning system 115 enables improved risk allocation decisions and implementation.  Viewed from a baseline cost and risk perspective, crew planning system 115 allows modified and/or reduced risk levels compared to the baseline to be obtained for the baseline cost; conversely, crew planning system 115 also allows baseline risk levels to be obtained at a below-baseline cost).
determining whether the respective improvement value satisfies the stop criterion (Paragraph Number [0057] teaches with reference now to FIGS. 1 through 2E, crew planning system 115 and/or method 200 utilizes an optimization model for reserve crew planning which incorporates daily acceptable probabilistic risk levels. Paragraph Number [0115] teaches crew planning system 115 utilizes reserve forecasting module 145 and optimization module 147 to formulate and determine the number of reserve crews needed to cover the schedule at a particular level of risk.  Additionally, crew planning system 115 may be configured to implement and/or facilitate a feedback loop.  In this manner, crew planning system 115 allows a user 105, for example a crew planner, to refine risk levels and adjust a solution as desired, for example in order to better match transitions between boarding months, special events, holidays, and so forth).
if the improvement value of the particular reserve duty pattern does not satisfies the stop criterion: generating a new coverage rate column from the trial coverage rate associated with the particular reserve duty pattern (Paragraph Number [0115] teaches crew planning system 115 utilizes reserve forecasting module 145 and optimization module 147 to formulate and determine the number of reserve crews needed to cover the schedule at a particular level of risk.  Additionally, crew planning system 115 may be configured to implement and/or facilitate a feedback loop.  In this manner, crew planning system 115 allows a user 105, for example a crew planner, to refine risk levels and adjust a solution as desired, for example in order to better match transitions between boarding months, special events, holidays, and so forth).
if the improvement value of the particular reserve duty pattern does satisfy the stop criterion, ceasing the iteratively generating additional coverage rate columns (Paragraph Number [0080] teaches in reserve forecasting module 145 Equation 2b represents a modification of Equation 2 to incorporate a cost, C'.sub.t, of not having enough reserve crews to cover the schedule when line holders cannot meet their obligated bidlines.  A suitable method may be applied for estimating or calibrating a value for the cost parameter C'.sub.t.  One exemplary method utilizes an ad-hoc heuristic to estimate a general penalty value for C'.sub.t; such an approach uses the same unit penalty for all incremental values of risk (1-.alpha..sub.t). Paragraph Number [0083] teaches output of reserve forecasting module 145 (for example, solutions for the models described by Equations 1-3 or Equations 1, 2b, 5a and 6) enables crew planning groups to determine reserve staffing needs.  Using reserve forecasting module 145, crew planners obtain access to information that more accurately represents reality, at least in part by incorporating the probabilistic nature of line-holder disruptions, sick calls, and no shows that define reserve demand on a daily basis.  In addition, reserve forecasting module 145 allows crew planners or other decision makers to evaluate the tradeoffs that exist between reserve crews levels and the likelihood of flight cancellations due to crew shortfalls).
generating, based on the RDCR matrix, a final set of reserve duty patterns (Paragraph Number [0097] teaches reserve forecasting module 145 is configured to utilize certain assumptions when determining the mean and variance of the ODP forecast, the corresponding impact on optimization module 147, and ultimately, the calculated final number of reserves needed to cover a particular schedule at a desired level of risk).
Jacobs teaches developing a demand reserve forecasting model that iterates and determines optimal reserve in terms of risk mitigation, but does not explicitly teach utilizing a matrix that adds additional columns to make the calculations which is taught by the following citations from Fox:
iteratively generating additional coverage rate columns for a reserve-demand coverage rate (RDCR) matrix until a stop criterion is satisfied, each iteration comprising: (Paragraph Number [0083] teaches a model considers an airline flight pairing problem.  The solution strategy uses constraint programming as a sub-problem algorithm for linear programming column generation.  Each column represents the pairing of a potential set of flights to be flown by a crew.  Thus, the master problem must find a set of pairings that covers every flight at a minimum cost. This is a particular kind of set covering problem. Paragraph Number [0084] teaches the overall algorithm is controlled by a main block in a flight pairing script.  The script starts by generating an initial set of pairings.  Then, the problem alternates between solving the linear programming relaxation of the set covering problem and solving a pairing generation problem that produces new columns for the master problem.  When the columns are satisfactory, the columns are fixed and the set covering problem is solved to find the integer optimal solution.  Finally, the flight pairing script prints the pairing used for each flight. Paragraph Number [0085] teaches the constraint program may be used twice: First, to determine the optimal flight pairing with respect to the current set of dual multipliers; and second to add this optimal pairing to a set of randomly-generated pairings whose cost is better than, or equal to, the cost of the optimal pairing).
appending the new coverage rate column to RDCR matrix as an additional coverage rate column (Paragraph Number [0083] teaches a model considers an airline flight pairing problem.  The solution strategy uses constraint programming as a sub-problem algorithm for linear programming column generation.  Each column represents the pairing of a potential set of flights to be flown by a crew.  Thus, the master problem must find a set of pairings that covers every flight at a minimum cost. This is a particular kind of set covering problem. Paragraph Number [0084] teaches the overall algorithm is controlled by a main block in a flight pairing script.  The script starts by generating an initial set of pairings.  Then, the problem alternates between solving the linear programming relaxation of the set covering problem and solving a pairing generation problem that produces new columns for the master problem.  When the columns are satisfactory, the columns are fixed and the set covering problem is solved to find the integer optimal solution.  Finally, the flight pairing script prints the pairing used for each flight. Paragraph Number [0085] teaches the constraint program may be used twice: First, to determine the optimal flight pairing with respect to the current set of dual multipliers; and second to add this optimal pairing to a set of randomly-generated pairings whose cost is better than, or equal to, the cost of the optimal pairing).
Both Jacobs and Fox are directed to reserve demand models. Jacobs teaches developing a demand reserve forecasting model that iterates and determines optimal reserve in terms of risk mitigation. Fox improves upon Jacobs by teaching utilizing a matrix that adds additional columns to make the calculations. One of ordinary skill in the art would be motivated to further include utilizing a matrix that adds additional columns to make the calculations, to efficiently iterate the data in a visual way that displays each of the iterations in a graphical format.	Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system and method of developing a demand reserve forecasting model that iterates and determines optimal reserve in terms of risk mitigation in Jacobs to further utilize a matrix that adds additional columns to make the calculations as disclosed in Fox, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Jacobs teaches developing a demand reserve forecasting model that iterates and determines optimal reserve in terms of risk mitigation, but does not explicitly teach utilizing floating point operations that include non-integer values which is taught by the following citations from Kasper:
wherein each trial coverage rate is a floating point value representing an availability of a respective reserve duty pattern to cover a respective airline trip and at least one trial coverage rate is a non- integer value (Paragraph Number [0011] teaches in practical scenarios, the Linear Programming representation of a supply chain planning problem may easily contain several hundred thousand variables or even more than that. If the variables are integer variables, i.e., they can only assume integer values such as a binary value, the problem is called an integer LP problem. In many cases, however, a supply chain planning problem will not only involve integer variables, but variables that may assume non-integer values. The problem is then called a mixed integer linear programming (MILP) problem. Paragraph Number [0025] teaches the set of rules implemented in the preprocessor may further include one or more big number reduction rules and one or more bound reduction rules. By reducing big numbers or variable bounds in the core model, numerical stability can be improved and the linear relaxation of the problem can be strengthened. As the computations will be typically performed using finite precision floating point arithmetic, big differences in numbers may occur, which can cause badly scaled problems. Reducing the big numbers can help prevent such problems and keep differences between numbers small. Paragraph Number [0053] teaches owing to the floating point arithmetic of computers, which provides a finite accuracy only, rounding or cancellation problems may occur during solving of the equalities or inequalities. Such problems are less likely to occur if the range of numbers involved in the optimization problem is kept small. Rules may therefore be provided that aim at reducing big numbers, provided such reduction does not alter the set of admissible solutions).
Both the combination of Jacobs and Fox and Kasper are directed to reserve demand models. The combination of Jacobs and Fox teaches developing a demand reserve forecasting model that iterates and determines optimal reserve in terms of risk mitigation. Kasper improves upon the combination of Jacobs and Fox by teaching utilizing floating point operations that include non-integer values. One of ordinary skill in the art would be motivated to further include utilizing floating point operations that include non-integer values, because by reducing big numbers or variable bounds in the core model, numerical stability can be improved and the linear relaxation of the problem can be strengthened.	Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system and method of developing a demand reserve forecasting model that iterates and determines optimal reserve in terms of risk mitigation in the combination of Jacobs and Fox to further utilizing floating point operations that include non-integer values as disclosed in Kasper, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
As per claim 13, claim 13 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 19, Jacobs teaches:
A computer implemented method comprising: (Paragraph Number [0040] teaches crew planning system 115 may further include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor; a plurality of databases, and/or the like).
The remainder of the claim limitations recite a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 14, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claims 1 and 13 respectively.
In addition, Jacobs teaches:
wherein the additional coverage rate columns for the RDCR matrix are generated using linear problem constraints (Paragraph Number [0079] teaches reserve forecasting module 145 may be utilized to maximize the reliability (or minimize the risk) associated with a reserve planning solution.  Because the deterministic constraint remains nonlinear, it can be modeled using a suitable mathematical approach, such as piecewise linear approximation or a decomposition technique such as Benders Decomposition).
As per claims 3 and 15, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claims 1 and 13 respectively.
In addition, Jacobs teaches:
wherein the final set of reserve duty patterns are generated using integer problem constraints. (Paragraph Number [0073] teaches it will be appreciated by those skilled in the art that the constraints represented by Equation 3 and Equation 3a may be problematic for integer programming techniques.  Both of these constraints represent nonlinear functions.  In accordance with various exemplary embodiments, in reserve forecasting module 145 these constraints may be modeled via approaches other than integer programming.  Reserve forecasting module 145 may be configured to consider d.sub.t a random variable with a mean (.mu..sub.dt), variance (.sigma..sub.dt), and a known distribution distribution f(d.sub.t); in this instance reserve forecasting module 145 may consider Equation 3a to represent the cumulative distribution function, F(), of the expected daily reserve demand).
As per claim 4, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claim 1.
In addition, Jacobs teaches:
wherein the additional coverage rate columns for the RDCR matrix are generated as using linear problem constraints, and wherein the final set of reserve duty patterns are generated using integer problem constraints. (Paragraph Number [0073] teaches it will be appreciated by those skilled in the art that the constraints represented by Equation 3 and Equation 3a may be problematic for integer programming techniques.  Both of these constraints represent nonlinear functions.  In accordance with various exemplary embodiments, in reserve forecasting module 145 these constraints may be modeled via approaches other than integer programming.  Reserve forecasting module 145 may be configured to consider d.sub.t a random variable with a mean (.mu..sub.dt), variance (.sigma..sub.dt), and a known distribution distribution f(d.sub.t); in this instance reserve forecasting module 145 may consider Equation 3a to represent the cumulative distribution function, F(), of the expected daily reserve demand. Paragraph Number [0079] teaches reserve forecasting module 145 may be utilized to maximize the reliability (or minimize the risk) associated with a reserve planning solution.  Because the deterministic constraint remains nonlinear, it can be modeled using a suitable mathematical approach, such as piecewise linear approximation or a decomposition technique such as Benders Decomposition).
As per claim 5, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claim 1.
In addition, Jacobs teaches:
wherein the forecasting data associates a plurality of airline trips with an expected reserve-demand value that indicates a probability that each airline trip will require coverage by a reserve crew. (Paragraph Number [0057] teaches with reference now to FIGS. 1 through 2E, crew planning system 115 and/or method 200 utilizes an optimization model for reserve crew planning which incorporates daily acceptable probabilistic risk levels. Paragraph Number [0115] teaches crew planning system 115 utilizes reserve forecasting module 145 and optimization module 147 to formulate and determine the number of reserve crews needed to cover the schedule at a particular level of risk.  Additionally, crew planning system 115 may be configured to implement and/or facilitate a feedback loop.  In this manner, crew planning system 115 allows a user 105, for example a crew planner, to refine risk levels and adjust a solution as desired, for example in order to better match transitions between boarding months, special events, holidays, and so forth).
As per claim 6, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claims 1 and 5.
In addition, Jacobs teaches:
wherein the forecasting data includes at least some expected reserve-demand values associated with multi-day airline trips (Paragraph Number [0116] teaches via use of crew planning system 115, modification of risk levels for a particular day in a forecast period (for example, accepting a higher level of risk for that day) may be utilized to modify risk levels for a different day in a forecast period (for example, creating a lower level of risk for that day), all without incurring additional reserve expenses (i.e., with a fixed number of reserve resources). Paragraph Number [0117] teaches crew planning system 115 enables improved risk allocation decisions and implementation.  Viewed from a baseline cost and risk perspective, crew planning system 115 allows modified and/or reduced risk levels compared to the baseline to be obtained for the baseline cost; conversely, crew planning system 115 also allows baseline risk levels to be obtained at a below-baseline cost).
As per claim 7, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claims 1 and 5.
In addition, Jacobs teaches:
wherein the forecasting data includes expected reserve-demand value that are not rounded. (Paragraph Number [0073] teaches it will be appreciated by those skilled in the art that the constraints represented by Equation 3 and Equation 3a may be problematic for integer programming techniques.  Both of these constraints represent nonlinear functions.  In accordance with various exemplary embodiments, in reserve forecasting module 145 these constraints may be modeled via approaches other than integer programming.  Reserve forecasting module 145 may be configured to consider d.sub.t a random variable with a mean (.mu..sub.dt), variance (.sigma..sub.dt), and a known distribution distribution f(d.sub.t); in this instance reserve forecasting module 145 may consider Equation 3a to represent the cumulative distribution function, F(), of the expected daily reserve demand).
As per claim 8, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claim 1.
In addition, Jacobs teaches:
wherein the reserve duty pattern parameters include a reserve pattern length and a minimum number of on duty days per reserve block. (Paragraph Number [0058] teaches typically, in the airline industry, unlike regular bidlines for line-holders, reserve crew work schedules do not consist of strings of pairings.  Rather, reserve crew work schedules represent consecutive duty days where the crew member, for example a pilot or flight attendant, may be required to fly.  In addition, a reserve work schedule includes off-duty periods that represent times where the crew member will not fly.  The collection of these intermixed on-duty and off-duty sequences are often referred to as "reserve patterns").
As per claim 9, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claim 1.
In addition, Jacobs teaches:
wherein determining the shadow value comprises solving a set cover problem based on the set of coverage rate columns within the RDCR matrix and using linear problem constraints. (Paragraph Number [0073] teaches it will be appreciated by those skilled in the art that the constraints represented by Equation 3 and Equation 3a may be problematic for integer programming techniques.  Both of these constraints represent nonlinear functions.  In accordance with various exemplary embodiments, in reserve forecasting module 145 these constraints may be modeled via approaches other than integer programming.  Reserve forecasting module 145 may be configured to consider d.sub.t a random variable with a mean (.mu..sub.dt), variance (.sigma..sub.dt), and a known distribution distribution f(d.sub.t); in this instance reserve forecasting module 145 may consider Equation 3a to represent the cumulative distribution function, F(), of the expected daily reserve demand. Paragraph Number [0079] teaches reserve forecasting module 145 may be utilized to maximize the reliability (or minimize the risk) associated with a reserve planning solution.  Because the deterministic constraint remains nonlinear, it can be modeled using a suitable mathematical approach, such as piecewise linear approximation or a decomposition technique such as Benders Decomposition).
As per claim 10, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claims 1 and 9.
In addition, Jacobs teaches:
wherein generating the final set of reserve duty patterns comprises solving the set cover problem based on a final set of columns of the RDCR matrix and using integer problem constraints. (Paragraph Number [0097] teaches reserve forecasting module 145 is configured to utilize certain assumptions when determining the mean and variance of the ODP forecast, the corresponding impact on optimization module 147, and ultimately, the calculated final number of reserves needed to cover a particular schedule at a desired level of risk. Paragraph Number [0115] teaches crew planning system 115 utilizes reserve forecasting module 145 and optimization module 147 to formulate and determine the number of reserve crews needed to cover the schedule at a particular level of risk.  Additionally, crew planning system 115 may be configured to implement and/or facilitate a feedback loop.  In this manner, crew planning system 115 allows a user 105, for example a crew planner, to refine risk levels and adjust a solution as desired, for example in order to better match transitions between boarding months, special events, holidays, and so forth. (See also Paragraph Numbers [0073] and [0079])).
As per claims 11 and 18, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claims 1 and 9, and 13 respectively.
In addition, Jacobs teaches:
wherein the operations further comprise generating a revised set of reserve duty patterns by solving a set cover problem based on the RDCR matrix and hybrid forecasting data (Paragraph Number [0097] teaches reserve forecasting module 145 is configured to utilize certain assumptions when determining the mean and variance of the ODP forecast, the corresponding impact on optimization module 147, and ultimately, the calculated final number of reserves needed to cover a particular schedule at a desired level of risk. Paragraph Number [0115] teaches crew planning system 115 utilizes reserve forecasting module 145 and optimization module 147 to formulate and determine the number of reserve crews needed to cover the schedule at a particular level of risk.  Additionally, crew planning system 115 may be configured to implement and/or facilitate a feedback loop.  In this manner, crew planning system 115 allows a user 105, for example a crew planner, to refine risk levels and adjust a solution as desired, for example in order to better match transitions between boarding months, special events, holidays, and so forth).
wherein the hybrid forecasting data associates a first plurality of airline trips with an actual reserve demand data and a second plurality of airline trips an expected reserve-demand value that indicates a probability that each airline trip will require coverage by a reserve crew (Paragraph Number [0057] teaches with reference now to FIGS. 1 through 2E, crew planning system 115 and/or method 200 utilizes an optimization model for reserve crew planning which incorporates daily acceptable probabilistic risk levels. Reserve forecasting module 145 incorporates a distribution of forecasted daily open-time, for example due to unplanned sick, no-shows, and disrupted operations.  Consequently, reserve forecasting module 145 allows users (for example, crew planners) to set minimum levels of daily risk, such as risk of a flight cancellation arising from insufficient reserve crew levels.  By varying the minimum level of risk on a daily basis across the crew month, improved reserve demand forecasts may be obtained, and improved reserve demand staffing levels may be selected).
As per claim 12, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claim 1.
In addition, Jacobs teaches:
wherein the reserve duty pattern parameters include a limited number of special reserve duty patterns (Paragraph Number [0115] teaches crew planning system 115 utilizes reserve forecasting module 145 and optimization module 147 to formulate and determine the number of reserve crews needed to cover the schedule at a particular level of risk.  Additionally, crew planning system 115 may be configured to implement and/or facilitate a feedback loop.  In this manner, crew planning system 115 allows a user 105, for example a crew planner, to refine risk levels and adjust a solution as desired, for example in order to better match transitions between boarding months, special events, holidays, and so forth).
As per claim 16, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claim 13. In addition, the claim elements are substantially similar to the claim limitations found in claims 5, 6, and 7, and are rejected for the same reasons put forth in regard to those claims.
As per claim 17, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claim 13. In addition, the claim elements are substantially similar to the claim limitations found in claims 9 and 10, and are rejected for the same reasons put forth in regard to those claims
As per claim 20, the combination of Jacobs, Fox, and Kasper teaches each of the claim limitations of claim 19.
In addition, Jacobs teaches:
wherein generating a new reserve duty pattern comprises: determining, based on the input data, a plurality of possible reserve duty patterns to cover the plurality of airline trips (Paragraph Number [0080] teaches in reserve forecasting module 145 Equation 2b represents a modification of Equation 2 to incorporate a cost, C'.sub.t, of not having enough reserve crews to cover the schedule when line holders cannot meet their obligated bidlines.  A suitable method may be applied for estimating or calibrating a value for the cost parameter C'.sub.t.  One exemplary method utilizes an ad-hoc heuristic to estimate a general penalty value for C'.sub.t; such an approach uses the same unit penalty for all incremental values of risk (1-.alpha..sub.t). Paragraph Number [0083] teaches output of reserve forecasting module 145 (for example, solutions for the models described by Equations 1-3 or Equations 1, 2b, 5a and 6) enables crew planning groups to determine reserve staffing needs.  Using reserve forecasting module 145, crew planners obtain access to information that more accurately represents reality, at least in part by incorporating the probabilistic nature of line-holder disruptions, sick calls, and no shows that define reserve demand on a daily basis.  In addition, reserve forecasting module 145 allows crew planners or other decision makers to evaluate the tradeoffs that exist between reserve crews levels and the likelihood of flight cancellations due to crew shortfalls).
determining an improvement value for each of the possible reserve duty patterns, where each improvement value is determined based on the shadow value and a trial  coverage rate associated with each possible reserve duty pattern (Paragraph Number [0080] teaches in reserve forecasting module 145 Equation 2b represents a modification of Equation 2 to incorporate a cost, C'.sub.t, of not having enough reserve crews to cover the schedule when line holders cannot meet their obligated bidlines.  A suitable method may be applied for estimating or calibrating a value for the cost parameter C'.sub.t.  One exemplary method utilizes an ad-hoc heuristic to estimate a general penalty value for C'.sub.t; such an approach uses the same unit penalty for all incremental values of risk (1-.alpha..sub.t). Paragraph Number [0115] teaches crew planning system 115 utilizes reserve forecasting module 145 and optimization module 147 to formulate and determine the number of reserve crews needed to cover the schedule at a particular level of risk.  Additionally, crew planning system 115 may be configured to implement and/or facilitate a feedback loop.  In this manner, crew planning system 115 allows a user 105, for example a crew planner, to refine risk levels and adjust a solution as desired, for example in order to better match transitions between boarding months, special events, holidays, and so forth).
selecting a particular reserve duty pattern from among the possible reserve duty patterns based on the particular reserve duty pattern having a respective improvement value that is a highest among all the improvement values of the possible reserve duty patterns (Paragraph Number [0116] teaches via use of crew planning system 115, modification of risk levels for a particular day in a forecast period (for example, accepting a higher level of risk for that day) may be utilized to modify risk levels for a different day in a forecast period (for example, creating a lower level of risk for that day), all without incurring additional reserve expenses (i.e., with a fixed number of reserve resources). Paragraph Number [0117] teaches crew planning system 115 enables improved risk allocation decisions and implementation.  Viewed from a baseline cost and risk perspective, crew planning system 115 allows modified and/or reduced risk levels compared to the baseline to be obtained for the baseline cost; conversely, crew planning system 115 also allows baseline risk levels to be obtained at a below-baseline cost).

Response to Arguments
Applicant’s arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 3/14/2022, pgs. 11-12). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The steps are then encapsulated into a particular technological environment by executing these steps upon a computer processor and utilizing features such as a computer interface or sending and receiving data over a network. However, sending and receiving of information over a network and execution of algorithms on a computer are utilized only to facilitate the abstract concepts (i.e. selecting data on an interface, publishing information, etc.). As such, Examiner asserts that the implementation of the abstract concepts recited by the claims utilize computer technology in a way that is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 3/14/2022, pgs. 12-15). Examiner respectfully disagrees. Examiner notes that new citations from the new Kasper reference has been applied to the newly presented claim limitations as indicated above in the new 35 USC 103 rejection both to read on the amended claim language and to clarify Examiner’s position. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 103 rejections presented above

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624